Citation Nr: 1449594	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2005 to April 2006 and served on active duty for training from September 2004 to November 2004.  He had additional periods of active and inactive duty for training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  Additional evidence was submitted at the hearing with a waiver of RO consideration.  Pursuant to the Veteran's request, a 90 day abeyance period was granted to allow for the submission of additional evidence; such evidence was received with a waiver of RO consideration. 

Although the RO reopened the Veteran's claims by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The issue of service connection for bilateral pes planus on de novo review is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision (confirmed by an unappealed April 2009 rating decision) denied the Veteran service connection for right knee and left knee disabilities based essentially on findings of no current disabilities and that such were therefore unrelated to service.
 
2.  Evidence received since the April 2009 rating decision does not include a current diagnosis of a right knee or left knee disability; does not relate to unestablished facts necessary to substantiate the claims of service connection for a right knee or left knee disability; and does not raise a reasonable possibility of substantiating such claims.

3.  An unappealed June 2008 rating decision (confirmed by an unappealed April 2009 rating decision) denied the Veteran service connection for bilateral pes planus based essentially on a finding that such disability was not shown to be related to service.

4.  Evidence received since the April 2009 rating decision includes the Veteran's presumed credible statement that his bilateral pes planus was caused by his military issued boots and by the required extensive marching and running in service; it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claims of service connection for right knee and left knee disabilities may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.

A May 2010 letter advised the Veteran of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2014, the undersigned explained the law governing the evidence needed to reopen a previously denied claim and the law governing service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's service treatment records and postservice VA and private treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Pursuant to a 90-day abeyance period, the Veteran submitted additional evidence with a waiver of RO consideration following his hearing.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has endorsed a low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Reopening Claims of Service Connection for Right and Left Knee Disabilities

A June 2008 rating decision denied the Veteran's original claims of service connection for a right knee disability and a left knee disability based essentially on findings that, while VA treatment records showed treatment for right and left knee pain, there was no evidence of a diagnosed right or left knee disability in the record.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  An April 2009 rating decision continued the denial.  That rating decision was also unappealed, and it is the last final decision in the matter of service connection for right knee and left knee disabilities.  No new and material evidence was received within a year of the April 2009 decision.  Hence, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.

Evidence of record at the time of the June 2008 and April 2009 rating decisions included the Veteran's STRs, VA and private treatment records, and a May 2008 VA examination of the Veteran's right knee.  The Veteran's STRs were silent for complaints of a left knee disability; however, his STRs from July 2005 included treatment for a right knee injury and an in-service diagnosis of right knee tendonitis/bursitis.  VA treatment records showed treatment for right and left knee pain.  A May 2008 VA joints examination shows no evidence of significant musculoskeletal disease; x-rays of the right knee were normal.  The examiner opined that there was no evidence of any tendonitis and no objective evidence of physical impairment.

Evidence received since the April 2009 rating decision includes statements from the Veteran relating his knee complaints to service and additional VA treatment records that show continuing treatment for right and left knee arthralgia (i.e. pain).  

As the claims were previously denied based on findings that there were no diagnoses of right and left knee disabilities (and therefore such disabilities were unrelated to service), for evidence to be new and material, it must relate to such unestablished facts (i.e., it must tend to show a current disability that may somehow be related to service).

Reviewing the additional evidence received since the April 2009 rating decision, the Board finds that the additional evidence, while new, is not material as there continues to be no evidence that a right knee or left knee disability has been diagnosed.  In this regard, the Board notes that the Veteran is competent to report symptoms such as right knee and left knee pain, but that service connection for symptoms alone without an identified underlying diagnosis is precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  Accordingly, the evidence added to the record since the April 2009 rating decision does not pertain to an unestablished fact that is necessary to substantiate either of these claims (or raises a reasonable possibility of substantiating such claims) and the claims of service connection for right knee and left knee disabilities may not be reopened.

Reopening Claims of Service Connection for Bilateral Pes Planus

A June 2008 rating decision denied the Veteran's original claim of service connection for bilateral pes planus based essentially on findings that this disability was not shown to be related to service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  An April 2009 rating decision continued the denial.  That rating decision was also unappealed, and it is the last final decision in the matter of service connection for bilateral pes planus.  No new and material evidence was received within a year of the April 2009 decision.  Hence, new and material evidence is required to reopen this claim.  38 U.S.C.A. § 5108.

Evidence of record at the time of the June 2008 and April 2009 rating decisions included the Veteran's STRs and VA and private treatment records.  His STRs are silent for any complaints or treatment of bilateral pes planus and his arches were considered normal.  A March 2008 VA treatment record includes a diagnosis of bilateral pes planus.

Evidence received since the April 2009 rating decision includes additional VA treatment records showing complaints of foot pain and a November 2010 statement from the Veteran relating his bilateral pes planus to service, specifically, to the military issued boots and to extensive marching and running.  

As the claim was previously denied based on findings that there was no nexus between the Veteran's bilateral pes planus and his service, for evidence to be new and material, it must relate to such unestablished fact (i.e., it must tend to show that his bilateral pes planus may somehow be related to service).

Reviewing the additional evidence received since the April 2009 rating decision, the Board finds that it is both new and material.  The Veteran's statements (which must be considered credible for the purpose of reopening) relate his bilateral pes planus to his service.  The Board finds the Veteran competent and credible with respect to the assertions of in-service incurrence and continuity of symptomatology, which relate to an unestablished fact necessary to substantiate the claims.  Shade, supra.  Hence, the new evidence shows that his bilateral pes planus may be related to service, and particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for bilateral pes planus may be reopened.  



ORDER

The appeals to reopen claims of service connection for right knee and left knee disabilities are denied.

The appeal to reopen a claim of service connection for bilateral pes planus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, as the record contains evidence of an association between the Veteran's claimed disability and active duty service, a VA examination with medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral pes planus.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his bilateral pes planus, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  

2.  The AOJ should secure for association with the record copies of the complete clinical records of any (and all) VA treatment the Veteran has received for bilateral pes planus (i.e., update to the present the records of his VA treatment for bilateral pes planus).

3.  After the development sought above is complete, the AOJ should arrange for an examination of the Veteran to ascertain the nature and likely etiology of his bilateral pes planus.  The Veteran's entire record must be reviewed by the examiner. Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that bilateral pes planus is related to service, to include due to extensive marching in military-issue boots without arch support?  

Please explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate de novo the Veteran's claim of service connection for bilateral pes planus.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


